MacLEAN, J.
Being sued on an account stated, and the account and promise to pay by the husband of the defendant being proven, the defendant may not escape liability; for it appears that she was the owner of the business where work was done and materials furnished and that her husband was manager of the place. “To allow an undisclosed principal to absorb the profits, and then, when the pinch comes, to escape responsibility” for a business so conducted, offers too large an opportunity for fraud. Hubbard v. Tenbrook, 124 Pa. 291, 296, 16 Atl. 817, 2 L. R. A. 823, 10 Am. St. Rep. 585 ; Watteau v. Fenwick, 1 Q. B. 346.
Judgment affirmed, with costs. All concur.